Citation Nr: 1135837	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-42 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to February 25, 2010 for the grant of a 10 percent evaluation for bilateral sensorineural hearing loss. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to December 1962.

This matter is before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for bilateral sensorineural hearing loss and assigned a noncompensable evaluation, effective September 8, 2006, and a 10 percent evaluation, effective January 25, 2010.  In an August 2010 rating decision, the RO found that the effective date of January 25, 2010 for the 10 percent evaluation was clearly and unmistakably erroneous, and that the appropriate effective date was February 25, 2010.

In October 2007, the RO denied service connection for tinnitus.  The Veteran filed a timely notice of disagreement in September 2008, but did not perfect the appeal.  Therefore, this issue is not before the Board.

At the beginning of the appeal, the Veteran was represented by the American Legion.  In an October 2010 Form 21-4138, the Veteran revoked the power of attorney.  He has not appointed another representative.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder. 


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for bilateral sensorineural hearing loss was received by VA on September 8, 2006.

2.  Resolving all doubt, the competent evidence of record shows that effective September 8, 2006, the Veteran's bilateral sensorineural hearing loss was manifested by Level IV hearing in both the right and left ears.





CONCLUSION OF LAW

The criteria for an effective date of September 8, 2006, but no earlier, for the grant of a 10 percent evaluation for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis

The effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.

In September 2006, the Veteran filed a claim for service connection for bilateral hearing loss.  The RO denied the claim in a June 2007 rating decision.  In January 2010, a Board decision granted service connection for bilateral hearing loss.  In a March 2010 rating decision, the RO assigned an effective date of September 8, 2006 (the date the claim was received) for the noncompensable evaluation, and January 25, 2010 (the purported date of the most recent VA examination) for the 10 percent evaluation.  In an August 2010 rating decision, the RO changed the effective date for the 10 percent evaluation to February 25, 2010 to reflect the correct date of the most recent VA examination.  

The Veteran filed a claim for service connection for bilateral sensorineural hearing loss on September 8, 2006.  There is no other document which could be considered a claim prior to that date.  Therefore, the Board finds that September 8, 2006, is the date of the Veteran's claim for service connection.

As this claim was not received within one year of the Veteran's December 1962 separation from service, the effective date of the grant of service connection for bilateral sensorineural hearing loss is the later of the date of receipt of the claim or the date entitlement arose.  38 C.F.R. § 3.400.  

In August 2005, the Veteran underwent a private audiometric evaluation from a private audiologist.  The results are reported in graphic form, however, they indicate that the Veteran had hearing loss as defined in VA regulations.  

In May 2007, the Veteran underwent a VA audiological examination.  At the time, the Veteran reported decreased hearing bilaterally.  He indicated that he experienced difficulty understanding television.  He further stated that he wore hearing aids.  

On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
65
LEFT
30
40
55
70
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear.

In February 2010, the Veteran underwent another VA audiological examination.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
80
75
LEFT
45
50
55
75
60

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.

The Veteran contends that the 2007 audiology examination results are not valid.  He has testified that he could see the audiologist during the 2007 word recognition test, and that he read her lips to "fill in the blanks."  Hearing Transcript at 4.  He stated that he did this out of habit and thought nothing of it at the time.  The Veteran further testified that he was unable to read lips during the 2010 word recognition test due to the fact that he was in a booth without windows.  He stated that his hearing was the same in 2010 as it was in 2007.

The May 2007 VA examination report shows an average pure tone threshold of 59 in the right ear and 58 in the left ear, and speech discrimination scores of 98 in both the right and left ear.  These levels of impairment, Level II in the right ear and left ear, combine for a noncompensable evaluation.  The February 2010 VA examination report shows an average pure tone threshold of 68 in the right ear and 60 in the left ear, and speech discrimination scores of 76 in the right ear and 80 in the left ear.  These levels of impairment, Level IV in the right ear and Level V in the left ear, combine for a 10 percent evaluation.

There is a slight decline in decibel loss between the 2007 and 2010 VA audiological examinations.  However, there is a significant drop in word recognition - from 98 percent to 76 percent in the right ear, and from 98 percent to 80 percent in the left ear.  Combining the 2010 speech discrimination scores of 76 in the right ear and 80 in the left ear with the 2007 average pure tone thresholds result in Level IV in both the right and left ear, which equates to a 10 percent evaluation.  Resolving all reasonable doubt in favor of the Veteran, entitlement to an earlier effective date of September 8, 2006, for the grant of a 10 percent evaluation for bilateral sensorineural hearing loss is warranted.


ORDER

An earlier effective date of September 8, 2006, for the grant of a 10 percent evaluation for bilateral sensorineural hearing loss is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


